ON MOTION POE. EEHEAEING.
Conceding- that the sheriff understood from the command of the summons that he was to make service on the railway corporation as contended by counsel; and conceding further, that it is apparent from his return that he understood that he had made service on the corporation, yet, if it nevertheless be a fact that he has served the receivers, by serving their agent in Howard county, of what avail is his misunderstanding? The facts are that the return shows that he whom the law says is the agent of the receivers has been served, and this is sufficient. We are willing to ' admit that there has been more indefiniteness and looseness in the proceeding from the beginning than should have been ; but we are of the opinion that we have disposed of the case in a way which is justified by the law, and which subserves the ends of justice and, therefore, deny the motion.